GERSTEN, Judge.
Appellant, Roberto Rodriguez, appeals his robbery conviction claiming error in the denial of his motions for judgment of acquittal and new trial. We affirm.
The appellant’s defense attorney was a former assistant state attorney. Years ago, this attorney on one occasion substituted for the assigned prosecutor in a previous case of the appellant’s at a psychological evaluation hearing.
Subsequent to appellant’s trial, the defense attorney discovered and notified the trial court that he had made the brief appearance against the defendant at the previous hearing. The attorney stated that he did not remember the appearance until after the State showed him certified copies of the defendant’s prior convictions before sentencing.
Under these circumstances, we find no conflict exists. Appellant’s attorney had scant, non-substantial involvement in a previous and totally unrelated case. Prejudice is non-existent and any perception of prejudice is unfounded. See McCaskill v. State, 638 *834So.2d 567 (Fla. 5th DCA 1994); State v. King, 447 So.2d 395 (Fla. 1st DCA 1984).
Affirmed.